DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on September 14, 2022, claims 1-19, 21-24 and 29-38 are pending. Claims 1, 4, 5, 17, 18, 19, 22, 34 and 35 are amended. Claims 20 and 25-28 are canceled. New claims 36-38 are added. 

Response to Arguments
Applicant's arguments filed September 14, 2022, relating to the art rejections to claims 1-19, 21-24 and 29-38 have been fully considered but they are not persuasive. It is contended by Applicant that the Lubert reference (US 2014/0192013 A1) does not disclose the elements of independent claims 1 and 13, specifically that of “at least one of the LEDS…within a light channel of the plurality of light channels”. Applicant is submitting that Lubert does not show a cover disk with a plurality of light channels and an LED that is located within one of such light channels. Applicant’s arguments involve that the positioning, location, and presence of an LED within a light channel was not taught within the cited sections of Lubert, and that the LEDs 47 within Lubert are outside the light channel 48 (Remarks at pgs. 11-12). 
The Office respectfully disagrees with the above assertions. Lubert as cited discloses a cover disk (Figs. 3-5, light conductor part, #34 Detailed Description, [0053-0056], “The light conductor part 34 which is plate-like, flat and for example rectangular or circular component, is inserted into the passage opening”; circular reads upon ‘disk’ element), light channels through the cover disk (Detailed Description, [0053-0056], “Embodied in the operating panel 35 is a through-cutout 36 which is a passage opening. The light conductor part 34 which is plate-like, flat and for example rectangular or circular component, is inserted into the passage opening 36”), and LEDs arranged within a light channel of the plurality of light channels (Detailed Description, [0053-0056], “The light emitting diodes 47 are thus located on the rear side 46 of the printed circuit board 41, and the light emitted by the light emitting diodes 47 is conducted through the respective through-opening 45 as well as via through-openings embodied in the sensor electrodes 44 (not shown) and then via the light conductor part 34 through to the label film 39.”).  As shown in the cited paragraph [0055], the LEDs are arranged on a  printed circuit board 41, and the light emitted through the LEDs are conducted through the through-openings 45 and the light-conductor part 34.  Thus, Lubert continues to anticipate the elements of  “the cover disk comprises a plurality of light channels through the cover disk “ and “at least one of the LEDS is arranged within a light channel of the plurality of light channels”.
For the foregoing reasons, the rejections grounds are maintained for claims 1-19, 21-24 and 29-38. No new art is cited at this time. 

Applicant’s arguments in light of the Amendments, see pg. 8 of the Remarks, filed September 14, 2022, with respect to claims 20 and 34 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of claims 20 (now canceled) and 34 (amended to remove the term ‘preferably’) have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Dependent claim 10, 12, 22 and 24 explicitly use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-18 and 21-24 and 29-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubert et al., United States Patent Application Publication No. US 2014/0192013 A1.

Regarding claim 1, Lubert discloses a capacitive sensor switch (Figs. 3-5, generally) comprising:
 a housing with a front side and a rear side (Figs 3-5, Detailed Description, [0049]), the sensor switch including a sensor assembly, wherein the sensor assembly further comprises:
 a printed circuit board (Figs. 3-5, printed circuit board, #41) carrying a sensor circuit (Fig. 3-5, sensor electrodes, #31; Detailed Description, [0053]), a sensor area (Figs. 3-5, contact surfaces, #33; Detailed Description, [0053]), and a plurality of LEDs (Figs. 3-5, light emitting diodes, #47), the sensor area being connected to the sensor circuit (Detailed Description, [0050-0056]), and
 a cover disk on the printed circuit board above the sensor area and oriented towards the front side (Figs. 3-5, light conductor part, #34 Detailed Description, [0053-0056], “The light conductor part 34 which is plate-like, flat and for example rectangular or circular component, is inserted into the passage opening”; circular reads upon ‘disk’ element) wherein:
 the cover disk comprises a dielectric material (Detailed Description, [0053-0056], “The light conductor part 34 is embodied from a dielectric and electrically-insulating material.”), 
the cover disk comprises a plurality of light channels through the cover disk (Detailed Description, [0053-0056], “Embodied in the operating panel 35 is a through-cutout 36 which is a passage opening. The light conductor part 34 which is plate-like, flat and for example rectangular or circular component, is inserted into the passage opening 36”), and 
at least one of the LEDs is arranged within a light channel of said plurality (Detailed Description, [0053-0056], “The light emitting diodes 47 are thus located on the rear side 46 of the printed circuit board 41, and the light emitted by the light emitting diodes 47 is conducted through the respective through-opening 45 as well as via through-openings embodied in the sensor electrodes 44 (not shown) and then via the light conductor part 34 through to the label film 39.”).

Regarding claim 2, Lubert discloses wherein at least one light channel from the plurality of light channels penetrates the cover disk from the printed circuit board to the front side (Figs. 3-5, light conductor part, #34; Detailed Description, [0050-0056]).

Regarding claim 3, Lubert discloses wherein the cover disk comprises at least one sidewall between at least two light channels from the plurality of light channels (Fig, 5, light conductor part, #34; segments, #49; Fig. 5 depicts segments 49 between through-openings 45).

Regarding claim 4, Lubert discloses a capacitive sensor switch further comprising a ring display that includes multiple arc shaped segments, with each segment comprising at least one LED in a corresponding light channel of said plurality of light channels (Fig. 2-3, slider switch, #22; Detailed Description, [0046], “The time until the washing process finishes is also set in another way, namely with the aid of a circular capacitive slider switch 22. This slider switch 22 contains sensor electrodes in the form of circle segments, which are arranged behind the actuation surface 1”).

Regarding claim 5, Lubert discloses a capacitive sensor switch further comprising a digit display that includes multiple display segments arranged to form at least one of a digit and a letter, with each segment comprising at least one LED in a light channel of said plurality of light channels (Fig. 2-3, display area, Detailed Description, [0042-0046], “Located below the symbols 18 is a display area 19 with four seven-segment displays, which serve to display the time until a washing process finishes. This period of time can also be set by touching the touch-sensitive actuation surface 16, and this can be done in overlapping areas 17 with two symbols 20, 21. By tapping on the symbol 20 this period of time can be reduced, by tapping on the symbol 21 it can be increased.6”).

Regarding claim 6, Lubert discloses wherein at least one LED from the plurality of LEDs is positioned on the printed circuit board and in a light channel from the plurality of light channels  (Detailed Description, [0053-0056], “The light emitting diodes 47 are thus located on the rear side 46 of the printed circuit board 41, and the light emitted by the light emitting diodes 47 is conducted through the respective through-opening 45 as well as via through-openings embodied in the sensor electrodes 44 (not shown) and then via the light conductor part 34 through to the label film 39.”)..

	Regarding claim 9, Lubert discloses wherein at least one of the cover disk and the sensor area comprises multiple conductive sections that are insulated from each other and individually connected to the sensor circuit (Detailed Description, [0026], “A transparent film with the sensor electrodes--and if necessary with conductor tracks--can be arranged on the light conductor part or on the display window, especially between the light conductor part and the display window. These sensor electrodes and the conductor tracks can for example be attached individually to the transparent foil by hot stamping or by another manufacturing process.”; See also Background, [0005], " The capacitive operating device comprises a first transparent and conductive layer, an insulating layer and also a second transparent and conductive layer, which are attached to the rear side of a cover or panel. The circuit board is disposed at a distance from the panel. Arranged on the circuit board is an OLED device which can likewise consist of three different layers. A space between the panel and the circuit board is sealed by means of the seal.”).
	Regarding claim 10, Lubert discloses wherein the sensor circuit has means for detecting at least one of a presence, a direction, a speed of movement of a conductive object in close proximity to at least one of i) at least one of an electrically conductive surface and an electrically conductive material connected to the sensor circuit (Figs.1-3, Detailed Description, [0040-0041], “The touch-sensitive LED display 12 has a touch-sensitive actuation surface 16, which can be touched by the person operating the machine in order to set the said parameters. Arranged behind the actuation surface 16 are a plurality of capacitive sensor electrodes, and in the exemplary embodiment in accordance with FIG. 2 there is a separate sensor electrode for each function symbol. Overlapping areas 17 are thus present between the sensor electrodes on the one side and the assigned function symbols on the other side, which are indicated in FIG. 2 by dashed lines, but are not visible however to the person operating the machine. The actuation surface 16 can be tapped on by the person operating the machine, and this can be done in the respective overlapping areas 17. Thus a function symbol 13, 14, 15 can be tapped on to select the desired parameter value.”), ii) the sensor area, and iii) an at least one optical sensor disposed on the printed circuit board and in a light channel from the plurality of light channels.
Regarding claim 11, Lubert discloses a capacitive sensor switch further comprising a bus interface or a network interface (Fig. 4-5, conductor tracks, #32; contact surfaces, #33).
	Regarding claim 12, Lubert discloses wherein the rear side comprises at least one fixation means or an additional sensor assembly (Detailed Description, [0052], “A transparent film 30 makes a material fit with the material of the rear side 27 of the display window 26. This film 30 is a flexible, single or multilayer design, completely or partly light-permeable conductive pattern film made of plastic, which is connected to the display window 26 in an injection molding or injection stamping process (IML/IMD) or by gluing. Sensor electrodes 31--likewise transparent--are arranged on the film 30 which are connected electrically via conductor tracks 32 in each case to contact surfaces 33.”).
	Regarding claim 13, Lubert discloses a capacitive sensor switch (Figs. 3-5, generally) comprising a housing with a front side and a rear side (Figs 3-5, Detailed Description, [0049]), the capacitive sensor switch including a sensor assembly (Figs. 3-5, generally) wherein the sensor assembly further comprises:
 a printed circuit board (Figs. 3-5, printed circuit board, #41) including a sensor circuit (Fig. 3-5, sensor electrodes, #44; Detailed Description, [0053]),  and a plurality of LEDs Figs. 3-5, light emitting diodes, #47), and
a cover disk disposed on the printed circuit board and oriented towards the front side (Figs. 3-5, light conductor part, #34 Detailed Description, [0053-0056], “The light conductor part 34 which is plate-like, flat and for example rectangular or circular component, is inserted into the passage opening”; circular reads upon ‘disk’ element), 
wherein the cover disk comprises at least one of an electrically conductive surface and an electrically conductive material (Figs. 3-5, operating side, #38; Detailed Description, [0050-0056]),
 wherein the cover disk is capacitively coupled or galvanically connected to the sensor circuit  (Detailed Description, [0050-0056]), and 
wherein the cover disk comprises a plurality of light channels through the cover disk (Detailed Description, [0053-0056], “Embodied in the operating panel 35 is a through-cutout 36 which is a passage opening. The light conductor part 34 which is plate-like, flat and for example rectangular or circular component, is inserted into the passage opening 36”),and
 at least one of the LEDs is arranged within a light channel from said plurality of light channels  (Detailed Description, [0053-0056], “The light emitting diodes 47 are thus located on the rear side 46 of the printed circuit board 41, and the light emitted by the light emitting diodes 47 is conducted through the respective through-opening 45 as well as via through-openings embodied in the sensor electrodes 44 (not shown) and then via the light conductor part 34 through to the label film 39.”).

Regarding claim 14, this is met by the rejection to claim 2.

Regarding claim 15, this is met by the rejection to claim 3. 

Regarding claim 16, this is met by the rejection to claim 4. 

Regarding claim 17, this is met by the rejection to claim 5.

Regarding claim 18, this is met by the rejection to claim 6.

Regarding claim 21, this is met by the rejection to claim 9.

Regarding claim 22, this is met by the rejection to claim 10.

Regarding claim 23, this is met by the rejection to claim 11.

Regarding claim 24, this is met by the rejection to claim 12.

Regarding claim 29, Lubert discloses a consignment system comprising a plurality of capacitive sensor switches (Figs. 3-5, sensor electrodes, #44, slider switch, #22) according to claim 1, a control unit (Figs 1-5, operating and display device #11; it is inherent a control unit is present within the display device), and a digit display (Figs. 2-3, display area, #19).

Regarding claim 30, Lubert further discloses a system further comprising a ring display  (Fig. 2-3, slider switch, #22; Detailed Description, [0046], “The time until the washing process finishes is also set in another way, namely with the aid of a circular capacitive slider switch 22. This slider switch 22 contains sensor electrodes in the form of circle segments, which are arranged behind the actuation surface 1”).

Regarding claim 31, Lubert further discloses wherein the capacitive sensor switches are interconnected and further connected to the control unit by bus lines forming a bus line network (Fig. 4-5, conductor tracks, #32; contact surfaces, #33; Detailed Description, [0052]).

Regarding claim 32, Lubert further discloses wherein said bus line network is a ring network (Fig. 4-5, conductor tracks, #32; contact surfaces, #33; Detailed Description, [0052]; See also Figs. 2-3, slider switch, #22; since conductors tracks would be in the slider switch, it reads upon “ring network” of bus lines).

Regarding claim 33, Lubert discloses a consignment system comprising a plurality of capacitive sensor switches (Figs. 3-5, sensor electrodes, #44, slider switch, #22)  according to claim 13, with a digit display  (Figs. 2-3, display area, #19) and an optional ring display (Fig. 2-3, slider switch, #22; Detailed Description, [0046], “The time until the washing process finishes is also set in another way, namely with the aid of a circular capacitive slider switch 22. This slider switch 22 contains sensor electrodes in the form of circle segments, which are arranged behind the actuation surface 1”) and further comprising a control unit (Figs 1-5, operating and display device #11; it is inherent a control unit is present within the display device).

Regarding claim 34, Lubert discloses wherein the capacitive sensor switches are interconnected and further connected to the control unit by bus lines forming a network (Fig. 4-5, conductor tracks, #32; contact surfaces, #33; Detailed Description, [0052]) 

Regarding claim 35, Lubert discloses a method for operating a consignment system comprising a plurality of capacitive sensor switches (Figs. 3-5, sensor electrodes, #44, slider switch, #22), a control unit (Figs 1-5, operating and display device #11; it is inherent a control unit is present within the display device), and a digit display (Figs. 2-3, display area, #19), the method comprising the steps of: 
assigning at least one capacitive sensor switch to a goods container, a tray, or a goods storage place (Figs 1-3, function symbols, #13/14/15; Detailed Description, [0040-0042], “FIG. 2 shows a schematic diagram of an operating and display device 11 of a washing machine in accordance with an embodiment of the invention. The operating and display device 11 contains a touch-sensitive LED display 12 which has a plurality of function symbols which can be backlit. As in FIG. 1--three columns of function symbols are provided, namely a first column of function symbols 13, a second column of function symbols 14 and also the third column of function symbols 15. The first column of function symbols 13 symbolizes in each case a different value for an operating temperature of the washing machine. The function symbols 13 thus represent parameter values for the parameter "operating temperature". The second column of function symbols 14 each symbolize a different value for a rotational speed of the washing drum for spin operation of the washing machine. The function symbols 14 thus represent parameter values for the parameter "speed". The third column of function symbols 15 contains a plurality of different labels for additional functions of the washing machine. These are "Rapid", "Less ironing", "Extra water", "Extra rinse", "Intensive" and "Pre-wash”), 
controlling displays of the plurality of capacitive sensor switches with the control unit to generate indicia of a quantity of goods to be picked (Figs 1-3, function symbols, #13/14/15; Detailed Description, [0040], “FIG. 2 shows a schematic diagram of an operating and display device 11 of a washing machine in accordance with an embodiment of the invention. The operating and display device 11 contains a touch-sensitive LED display 12 which has a plurality of function symbols which can be backlit. As in FIG. 1--three columns of function symbols are provided, namely a first column of function symbols 13, a second column of function symbols 14 and also the third column of function symbols 15. The first column of function symbols 13 symbolizes in each case a different value for an operating temperature of the washing machine. The function symbols 13 thus represent parameter values for the parameter "operating temperature". The second column of function symbols 14 each symbolize a different value for a rotational speed of the washing drum for spin operation of the washing machine. The function symbols 14 thus represent parameter values for the parameter "speed". The third column of function symbols 15 contains a plurality of different labels for additional functions of the washing machine. These are "Rapid", "Less ironing", "Extra water", "Extra rinse", "Intensive" and "Pre-wash”; Examiner’s note: goods refers to the amount of water in a wash cycle such as extra water which is a quantity), 
transferring of a signal to the control unit, indicating that a capacitive sensor switch has been touched (Summary, [0014], “It proves especially advantageous if the operating means for setting the parameter are embodied as capacitive operating means. They can have a plurality of capacitive sensor electrodes or electrically-conductive sensor surfaces which are arranged at a distance from and overlapping with the touch-sensitive actuation surface. Tapping the function symbol is thus detected by capacitive means. If the actuation surface is touched by the operator, the capacitance of a touch capacitor, which is formed on one side by one of the sensor electrodes and on the other side by the operator's finger, changes. This change in the capacitance can then be detected by an evaluation unit or evaluation electronics and interpreted as actuation. Such capacitive switches have the advantage that touching the actuation surface can be detected especially reliably and quickly, without the operating panel having to be embodied with a breakthrough.”).

Regarding claim 36, Lubert discloses wherein the bus lines form a ring network (See also Figs. 2-3, slider switch, #22; since conductors tracks would be in the slider switch, it reads upon “ring network” of bus lines since the slider switch is a ring shape).

Regarding claim 37, Lubert discloses wherein the capacitive sensor switches are interconnected and further connected to the control unit by bus lines forming an operational network of bus lines (Fig. 4-5, conductor tracks, #32; contact surfaces, #33; Detailed Description, [0052]).

Regarding claim 38, Lubert discloses wherein said network of bus lines is a ring network of bus lines (Fig. 4-5, conductor tracks, #32; contact surfaces, #33; Detailed Description, [0052]; See also Figs. 2-3, slider switch, #22; since conductors tracks would be in the slider switch, it reads upon “ring network” of bus lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 8 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lubert in view of Krause, United States Patent Application Publication No. US 2015/0160850 A1.

Regarding claim 7, Lubert disclose every element of claim 1 and further discloses a sensor on the printed circuit board and in a light channel from the plurality of light channels (Figs. 3-5, sensor electrodes, #44; Detailed Description, [0050-0056]).
However, Lubert does not disclose at least one optical sensor on the printed circuit board and in a light channel from the plurality of light channels.
Krause, in a similar field of endeavor, disclose a capacitive sensor switch comprising at least one optical sensor on the printed circuit board and in a light channel from the plurality of light channel (Detailed Description, [0047], “In other words, the sensor layer may be configured as a projected-capacitive sensor layer, for example. The sensor layer may in particular be configured as a film-based sensor layer. It goes without saying that other functional principles for the sensor layer for detecting touches and/or increasing proximity to the cover layer may be used. By way of example, the sensor layer may be configured as an inductive sensor layer, a resistive sensor layer, an optical sensor layer and/or a combined sensor layer.”; See also Fig. 2-3; sensor layer, #22; See also Detailed Description, [0082], LED indicator elements at 30c).
It would have been obvious to one of ordinary skill in the art to have modified the sensor of Lubert to provide as an optical sensor, in such a way to provide wherein at least one optical sensor on the printed circuit board and in a light channel from the plurality of light channels.  The motivation to combine these arts is to utilize a variety of sensor types in order to detect touches and increase proximity to the cover layer (See inter alia, Krause, Detailed Description, [0042-0047]). The fact that both Lubert and Krause disclose 7-segment touch capacitive displays, same as the Instant Invention, makes this combination more easily implemented. 

Regarding claim 8, Lubert and Krause discloses every element of claim 7, and Krause further disclose wherein the at least one optical sensor is an optical proximity sensor (Detailed Description, [0042-0047], “In other words, the sensor layer may be configured as a projected-capacitive sensor layer, for example. The sensor layer may in particular be configured as a film-based sensor layer. It goes without saying that other functional principles for the sensor layer for detecting touches and/or increasing proximity to the cover layer may be used. By way of example, the sensor layer may be configured as an inductive sensor layer, a resistive sensor layer, an optical sensor layer and/or a combined sensor layer.”).
It would have been further obvious to one of ordinary skill in the art to have modified the optical sensor within the combination of Lubert and Krause as an optical proximity sensor. The motivation to make this modification is the same as set forth in claim 7, in order to detect touches and increase proximity to the cover layer (See inter alia, Krause, Detailed Description, [0042-0047]). The fact that both Lubert and Krause disclose 7-segment touch capacitive displays, same as the Instant Invention, makes this combination more easily implemented.

Regarding claim 19, this is met by the rejection to claim 7 with the combination of Lubert and Krause.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWIN XIE/Primary Examiner, Art Unit 2626